Citation Nr: 1241465	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with features of depression.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for PTSD with features of depression and assigned an initial 50 percent disability rating, effective November 2, 2005.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The Veteran has not been afforded a VA examination to assess the severity of his service-connected psychiatric disability at any time since the effective date of service connection.  Thus, a remand is necessary to afford him a VA psychiatric examination for his service-connected PTSD with features of depression.
Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2009 VA psychiatric medication management note reflects that the Veteran was scheduled for follow up treatment for his psychiatric problems in 2 months.  The most recent VA treatment records in the claims file are contained in the Reno Vista electronic records system and are dated in April 2009.  However, the January 2009 VA psychiatric medication management note is the most recent psychiatric treatment record in the claims file.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran has reported private psychiatric treatment by Dr. Brown.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the identified treatment records from Dr. Brown and, other than an October 2005 letter from that physician, there are no private psychiatric treatment records in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, a remand is also necessary to attempt to obtain any relevant treatment records from Dr. Brown.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period, that his psychiatric disability has reportedly affected his ability to maintain employment, and that he is in receipt of Social Security Administration (SSA) disability benefits.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an explicit opinion as to whether the Veteran's service-connected psychiatric disability, alone, prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2012).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since November 2005.  

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability contained in the Reno Vista electronic records system from April 2009 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete an authorization to obtain all records of his treatment for a psychiatric disability from Dr. Brown.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  After the Veteran has been given an adequate opportunity to provide additional evidence pertaining to his claim for a TDIU and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected psychiatric disability would be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for this opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

7.  If, after completion of steps 1 through 6 above, there is any period since November 2005 that the Veteran was unemployed and the schedular requirements for a TDIU are not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


